 

Exhibit 10.6

 

Dated 1 st October 2008

 

(1)INSPIRED GAMING (UK) LIMITED

 





 and

 

(2)Lee Gregory

 

 



 

SERVICE AGREEMENT

 

 



 

 

 

 

TABLE OF CONTENTS

 

1. INTRODUCTION 3       2. COMMENCEMENT AND TERM 4       3. OBLIGATIONS DURING
EMPLOYMENT 4       4. FURTHER OBLIGATIONS OF THE EXECUTIVE 5       5.
REMUNERATION 6       6. DEDUCTIONS FROM WAGES 6       7. PLACE OF WORK 7      
8. HOURS OF WORK 7       9. PENSION SCHEME AND OTHER BENEFITS 7       10.
COMPANY CAR 7       11. EXPENSES 8       12. HOLIDAYS 8       13. CAPACITY 8    
  14. INTELLECTUAL PROPERTY RIGHTS 9       15. CONFIDENTIALITY 11       16.
TERMNATION OF EMPLOYMENT 12       17. RETIREMENT 13       18. EXECUTIVE'S
COVENANTS 13       19. GRIEVANCE AND DISCIPLINARY PROCEDURE 15       20. DATA
PROTECTION 15       21. DIRECTORSHIP 16       22. NOTICES 16       23.
MISCELLANEOUS 16       24. DEFINITIONS AND INTERPRETATION 16       25.
COUNTERPARTS 17

 

 2 

 

 



THIS AGREEMENT is made the 1st day of October 2008

 

BETWEEN:

 

 (1)INSPIRED GAMING (UK) LIMITED, a company registered in England and Wales with
company number , whose registered office is at 3 The Maltings, Wetmore
Road,Burton on Trent, Staffordshire, DE14 ISE ("the Company"); and



 

 (2)Lee Gregory, of 8 Crofters View, Little Wenlock, Shropshire TF6 5AY ("the
Executive").

  

WHEREBY

 

It is agreed that the Company shall employ the Executive upon and subject to the
following terms and conditions:-

 

CONDITIONS

 

(A)It is a condition of this Agreement that the Executive is and remains
lawfully entitled to work in the United Kingdom. In the event that the Executive
is not or becomes no longer entitled to be lawfully employed in the United
Kingdom, the Company has the right to terminate this Agreement with immediate
effect and without notice and without the payment of any compensation to the
Executive.

 

1.INTRODUCTION

 

1.1This Agreement is in substitution for any previous agreement or arrangement
between the Executive and the Company which shall be deemed to be terminated by
mutual agreement on the date hereof. The Company agrees to employ the Executive
and the Executive agrees to be employed by the Company on and subject to the
terms and conditions set out in this Agreement and he hereby waives his rights
to bring any claim against the Company in respect of the termination of any
previous agreement or arrangement between the Executive and the Company.

 

1.2References in this Agreement to statutes or regulations shall include any
statute or regulation modifying, re-enacting, extending or made pursuant to the
same or which is modified, re-enacted or extended by the same. Headings are for
ease of reference only and shall not be taken into account in the construction
of this Agreement. Words importing the singular number shall include the plural
and vice versa and words importing the masculine shall include the feminine and
neuter and vice versa.

 

 3 

 

 

2.COMMENCEMENT AND TERM

 

2.1The Executive's employment began on the date of this Agreement. The
Executive's Period of continuous employment for statutory purposes began on 1 st
January 1984.

 

2.2The employment of the Executive shall (subject to Clause 16) be for an
indefinite period. It shall be terminable by the Company giving not less than 6
months' notice in writing to the Executive or by the Executive giving not less
than 6 months' notice in writing to the Company.

 

2.3The Company may at its absolute discretion elect to terminate the employment
of the Executive with immediate effect on or at any time after giving notice
pursuant to Clause 2.2 by paying to the Executive salary and other benefits
contractually due to him (or a an amount equal to the cash value thereof) in
lieu of notice in respect of the notice period or, if less, the notice period
still outstanding.

 

3.OBLIGATIONS DURING EMPLOYMENT

 

3.1The Executive shall during the continuance of his employment:-

 

3.1.1serve the Company to the best of his ability in the capacity of Managing
Director - Gaming.

 

3.1.2faithfully and diligently perform such duties and exercise such powers as
the Board (or anyone authorised by the Board) may from time to time properly
assign to or confer upon him in so far as is consistent with his position;

 

3.1.3if and so long as the Board so directs, perform and exercise such duties
and powers on behalf of any Associated Company and act as a director or other
officer of any Associated Company PROVIDED THAT (1) such duties are ancillary to
his job title stated in clause 3.1.1 and (2) subject to Clause 16.3, the
Executive's contract of employment shall not be transferred to any other company
of the Group at any time;

 

3.1.4do all reasonably in his power to protect, promote, develop and extend the
business interests and reputation of the Group;

 

3.1.5at all times and in all material respects conform to and comply with the
lawful and reasonable directions of the Board, the provisions of the Company's
Memorandum and Articles of Association (as amended from time to time), the
requirements of any relevant regulatory body governing the activities of any
member of the Group and conform to and so far as he is able to comply with the
conditions to and terms of any license (the terms of which he is first made
aware of by the Company) granted to any member of the Group;

 

3.1.6promptly give to the Board (in writing if so requested) all such
information, explanations and assistance as it may reasonably require in
connection with the business and affairs of the Company and any Associated
Company for which he is required to perform duties;

 

 4 

 

 

3.1.7unless prevented by sickness, injury or other incapacity, or as otherwise
agreed by the Board, devote the whole of his time attention and abilities during
his hours of work (which shall be as specified in Clause 8 and such additional
hours as may be necessary for the proper performance of his duties) to the
business and affairs of the Company and any Associated Company for which he is
required to perform duties; and

 

3.1.8work at such place or places of business of the Company or any Associated
Company within the United Kingdom which the Board may reasonably require for the
proper performance and exercise of his duties and powers and (subject to Clause
11) the Executive shall undertake all reasonable travel on the business of the
Company and any Associated Company for which he is required to perform duties.

 

3.2Where either party gives notice to terminate this Agreement or otherwise
purports to terminate it, the Company may at any time during the continuance of
the Executive's employment require the Executive not to attend work and/or not
to undertake any or all of his duties or to allocate other duties to him.

 

3.3During any such period where the Executive is required not to attend work
and/or not to undertake any or all of his duties pursuant to Clause 3.2, the
Company:

 

3.3.1shall not be obliged to provide the Executive with any work;

 

3.3.2may require the Executive to resign as a director of the Company or any
Associated Company;

 

3.3.3 shall continue to pay to the Executive salary and provide any other
benefits to which he is contractually entitled and the Executive shall remain
bound by the terms and conditions of this Agreement (the Executive's attention
is particularly drawn to Clause 15 below); and

 

3.3.4may require that the Executive does not contact any colleagues or actual or
potential customers, clients or suppliers of the Company with whom he has had
dealings in the course of his employment without the prior consent in writing of
the Board.

 

3.4The Company reserves the right to suspend the Executive on full pay and
benefits for the purpose of investigating any disciplinary matter, for such
period as the Company may reasonably specify.

 

4.FURTHER OBLIGATIONS OF THE EXECUTIVE

 

4.1During the continuance of his employment the Executive shall devote his whole
time and attention to his duties under this Agreement and shall not without
prior written consent of the Company directly or indirectly carry on or be
engaged, concerned or interested in any other business, trade or occupation
otherwise than as a holder directly or through nominees of not more than three
per cent in aggregate of any class of shares, debentures or other securities in
issue from time to time of any company which are for the time being quoted or
dealt in on any recognised investment exchange (as defined by Section 207(1) of
the Financial Services Act 1986). This clause shall not apply to those
directorships held by the Executive as at the date of this Agreement, which have
been notified to the Board.

 

4.2During the continuance of his employment the Executive:-

 

 5 

 

  

4.2.1shall not directly or indirectly procure, accept or obtain for his own
benefit (or for the benefit of any other person) any payment, rebate, discount,
commission, vouchers, gift, entertainment or other benefit of a value in excess
of £l ,000 per annum ("Gratuities") from any third party in respect of any
business transacted or proposed to be transacted (whether or not by him) by or
on behalf of the Company or any Associated Company;

 

4.2.2shall observe the terms of any policy issued by the Company in relation to
Gratuities;

 

4.2.3shall immediately disclose and account to the Company for any Gratuities
received by him (or by any other person on his behalf or at his instruction);
and

 

4.2.4subject to the Executive first obtaining the Company's written consent in
accordance with clause 4.1 above, he shall promptly disclose to the Board full
details of any investment (of whatever sort) he makes in any business or company
within the Group's area(s) of industry / sector(s).

 

5.REMUNERATION

 

5.1 The Company shall pay to the Executive during the continuance of his
employment a salary at the rate of El 20,000 per year inclusive of any
directors' fees payable to the Executive under the Articles of Association of
the Company or any Associated Company (and any such fees as the Executive shall
receive separately he shall pay to the Company). The salary shall be payable by
12 equal instalments per annum in arrears and shall be subject to review by the
Remuneration Committee annually in or around January, but without any commitment
to increase. For the avoidance of doubt, the Executive's salary shall not be
decreased on review.

 

5.2The Executive may, during the continuance of his employment, be entitled to
be paid bonuses of such amounts (if any) at such times and subject to such
conditions as the Remuneration Committee may in its absolute and sole discretion
decide, taking account of the profit and cash flow performance of the Company
against budget and other factors it reasonably considers appropriate from time
to time.

 

5.3The Executive may, at the sole discretion of the remuneration committee of
the Board, be invited to participate in such share option arrangements as may be
operated from time to time by the Company. Any awards of share options that may
be made to the Executive from time to time shall be at the remuneration
Committee of the Board's sole discretion and will be subject to the rules from
time to time in force, of the relevant scheme.

 

5.4Subject to the rules of the relevant scheme, in the event that the Executive
resigns from his employment or it is terminated by the Company in accordance
with clause 16.1 below, any share options held by the Executive which are either
unvested or which are vested but not exercised shall automatically lapse and the
Executive shall not be entitled to any compensation whatsoever in respect of the
loss of any such options.

 

6.DEDUCTIONS FROM WAGES

 

For the purposes of Part Il of the Employment Rights Act 1996 the Executive
hereby authorises the Company to deduct from his salary, or any other sums due
to him from the Company, any sums due from the Executive to the Company,
including without limitation any overpayment of salary or accrued holiday pay.

 

 6 

 

 

7.PLACE OF WORK

 

The Executive's normal place of work is the Company's offices at Inspired Gaming
Group, Showell Road, Wolverhampton or any such other place as the Company may
from time to time reasonably require.

 

8.HOURS OF WORK

 

8.1The Company's normal business hours are 9.00 am to 5.00 pm Monday to Friday
(inclusive), with a break of one hour for lunch.

 

8.2The Executive's remuneration package is calculated on the basis that he will
work as necessary during as well as outside the hours detailed in clause 8.1 in
order properly to perform his duties. Accordingly, the Executive will not be
paid for any additional hours worked outside normal business hours or as
specified in clause 8.1.

 





8.3 Because of the autonomous nature of the Executive's role, the duration of
his working time is not measured or monitored, or determined by the Company and
the limit on weekly working time set out in Regulation 4 of the Working Time
Regulations 1998 does not apply to the Executive's employment.

 

9.PENSION SCHEME AND PRIVATE MEDICAL INSURANCE

 

9.1The Company shall pay for the sole benefit of the Executive a sum equal to 15
percent of the Executive's base annual salary per year, by equal monthly
contributions in arrears, into the Executive Membership section of the Defined
Contribution Section of the Leisure Link Group Pension Scheme or such other
pension arrangement nominated by the Executive.

 

9.2For so long as the Executive remains a member of the Leisure Link Group
Pension Scheme, he will be entitled to be provided with benefits and prospective
benefits in accordance with the rules of that pension scheme applicable to a
Defined Contribution Executive Member in force from time to time including a
life assurance policy which (subject to the rules of the scheme) pays in the
event of the Executive's death, while still employed under the terms of this
Agreement, a lump sum equal to four times the Executive's salary (as defined by
the rules of the scheme).

 

9.3A contracting-out certificate is not in force in respect of the employment of
the Executive.

 

9.4The Company shall, subject to the rules of the applicable scheme, pay
premiums to provide private medical health scheme for the Executive and his
spouse and children.

 

10.COMPANY CAR

 

10.1Providing the Executive holds, and throughout his employment, continues to
hold a valid driving license, the Company shall provide the Executive with (or
at its option shall pay to the Executive an additional non-pensionable amount of
£ 13,500 to enable the Executive to procure) a car of such make and model as the
Remuneration Committee shall decide is suitable for him and compatible with his
status in the Company up to a current value of £48,000 for his sole use during
the continuance of his employment in respect of which the Company shall pay or
reimburse the Executive all standing and running costs of the car, including
insurance, tax, MOT, maintenance and repair.

 

 7 

 

 

10.2The Executive will be responsible for private fuel costs incurred during the
course of his employment. The Company will reimburse the Executive for Business
fuel used during the course of his duties whilst in the employ of IGG plc.

 

10.3The Company shall replace the car with another of an equivalent value at
least once every four years or once the car has done more than 100,000 miles
(whichever occurs the sooner).

 

10.4For all purposes connected with or relating to the employment of the
Executive, the benefit of the private use of the car provided pursuant to this
Agreement shall be calculated in accordance with the Inland Revenue scales in
force from time to time and mileage shall be reimbursed in accordance with
Inland Revenue scales in force from time to time.

 

11.EXPENSES

 

11.1The Company shall, during the continuance of his employment, reimburse the
Executive in respect of all reasonable travelling accommodation, entertainment
and other similar out-of-pocket expenses exclusively and necessarily incurred by
him in or about the performance of his duties.

 

11.2Except where specified to the contrary, all expenses shall be reimbursed
subject to the Executive providing appropriate evidence (including receipts,
invoices, tickets and/or vouchers as may be appropriate) of the expenditure in
respect of which he claims reimbursement.

 

12.HOLIDAYS

 

12.1The Executive shall be entitled during the continuance of his employment to
25 days' paid holiday in each full calendar year. Statutory holidays are in
addition to the above entitlement.

 

12.2 The Executive shall not be entitled to carry forward any annual holiday
entitlement foregone by him for any reason during the holiday year in which it
accrued without the prior written consent of the Remuneration Committee.

 

12.3Upon the termination of his employment, the Executive's entitlement to
accrued holiday pay shall be calculated on a pro-rata basis and the appropriate
amount shall be paid to the Executive provided that if the Executive shall have
taken more days' holiday than his accrued entitlement, the Company is hereby
authorised to make an appropriate deduction from the Executive's final salary
payment.

 

13.INCAPACITY

 

13.1Subject to his complying with the Company's procedures relating to the
notification and certification of periods of absence from work, the Executive
shall continue to be paid his salary (inclusive of any statutory sick pay on
social security benefits to which he may be entitled) during any period of
absence from work due to sickness, injury or other incapacity up to a maximum of
26 weeks in aggregate in any period of 52 consecutive weeks.

 

 8 

 

 

13.2If any incapacity of the Executive shall be caused by an alleged action or
wrong of a third party and the Executive shall decide to claim damages in
respect thereof and shall recover damages for loss of earnings over the period
for which salary has been or will be paid to him by the Company under Clause
13.1, he shall account to the Company for any such damages for loss of earnings
recovered (in an amount not exceeding the actual salary paid or payable to him
by the Company under Clause 13.1 in respect of the said period) less any costs
borne by him in achieving such recovery. The Executive shall keep the Company
commencement, progress and outcome of any such claim. If required by the Company
(and on receipt of an indemnity from the Company for all the costs thereby
incurred) the Executive shall use reasonable endeavors to recover such damages.

 

13.3The Company may require the Executive to undergo at its expense an annual
medical examination, whether or not he is then incapacitated, by a doctor
nominated by the Company. The results of such examinations shall be provided
first to the Executive by such doctor and will only be provided to the Company
by prior written authorisation by the Executive, which shall not be unreasonably
withheld.

 

13.4For the purposes of the Data Protection Act 1998 ("the DPA"), in the event
that the Executive or a medical practitioner provides information to the Company
concerning the Executive's health, he hereby expressly consents to the Company
retaining such information on his personnel file for so long as is reasonably
necessary for the purposes of ensuring that it complies in full with its
obligations under health and safety legislation and of effectively managing the
aspects of its business in which the Executive is involved. The Executive
undertakes to sign any additional consents that may be required for the Company
to process such information for such purposes.

 

14.INTELLECTUAL PROPERTY RIGHTS

 

14.1The Executive and the Company foresee that he may make, discover and/or
create Inventions, Authorship Rights, Works or Information (as each of those
terms are defined below) in the course of his duties under this Agreement and
agree that the Executive has special obligations to further the interests of the
Company. You agree to the terms set out in this Clause 14 in consideration for
the salary and benefits set out in Clauses 5, 9, 9 and 10 above.

 

14.2If the Executive (whether alone or with others) shall at any time during the
period of his employment with the Company make an invention (whether or not
patentable within the meaning of the Patents Act 1977) relating to or capable of
being used in the busmess of the Company or any Associated Companies (referred
to in this Agreement as "Invention") he shall promptly disclose to the Company
full details of such Invention to enable the Company to assess it and to
determine whether under the applicable law the Invention is the property of the
Company (provided that any Invention which does not belong to the Company shall
be treated as confidential by the Company).

 

14.3If the Executive (whether alone or with others) shall at any time during the
period of his employment with the Company create—any documents, data, drawings,
specificatiöns, articles, computer programmers, software (object or source
code), equipment, network designs, business logic, notes, sketches, drawings,
reports, modifications, tools, scripts or other items directly or indirectly in
the course of his employment and relating to or capable of being used in the
business of the Company or any Associated Companies in which the Executive is
involved ("Works") he shall promptly provide such Works to the Company and title
in and to the tangible property of the Works shall immediately upon creation or
performance vest in and shall be and remain the sole and exclusive property of
the Company and the Executive hereby irrevocably and unconditionally assigns to
the Company all right, title and interest in and to the same.

 

 9 

 

 

14.4If any copyright, design right (whether registered or unregistered) or
database rights in the Works (together "Authorship Rights") or any Invention
belong to the Company, the Executive shall consider himself as a trustee for the
Company in relation to all such Authorship Rights or Invention and shall, at the
request and expense of the Company, do all things necessary to vest all rights,
title and interest in such Authorship Rights or Invention in the Company or its
nominee absolutely as legal and beneficial owner and to secure and preserve full
patent, copyright, design right or other appropriate forms of protection
therefor in any part of the world as the Company shall in its discretion think
fit.

 

14.5If any Authorship Rights or Invention do not belong to the Company, the
Company shall have the right to acquire for itself or its nominee the
Executive's rights in such Authorship Rights or Invention within three months
after disclosure or provision pursuant to Clause 14.2 or 14.3 of this Agreement
(as applicable), (or three months after the Company has actual knowledge of the
existence of such Authorship Rights or Invention, where the Executive fails to
disclose or provide documents or information pursuant to Clause 14.2 or 14.3 of
this Agreement (as applicable)) on fair and reasonable terns to be agreed or in
default of agreement within one month to be acquired at a price to be determined
by a single expert to be nominated in default of agreement, at the request of
either the Company or the Executive, by the President for the time being of the
Chartered Institute of Patent Agents or in default by the Courts.

 

14.6If the Executive (whether alone or with others) shall at any time during the
term of his employment generate any idea, method or information relating to the
business, finances or affairs of the Company in which he is involved capable of
use by the Company or any Associated Companies which is not an Invention or
Works (hereinafter called "Information") the Executive shall promptly disclose
to the Company full details of such Information and he acknowledges that such
Information belongs to the Company.

 

14.7The Executive shall give notice in writing to the Company promptly on
becoming aware of any infringement or suspected infringement of any intellectual
property rights in any Invention, Authorship Rights, Works or Information. The
Executive shall also notify the Company promptly on becoming aware of any
infringement or suspected

 

infringement of any other intellectual property rights which the Executive
should reasonably believe to be vested in or owned by the Company or any
Associated Companies or of any use by or disclosure to a third party (which he
should reasonably believe to be unauthorised by the Company) of any Confidential
Information.

 

14.8Save for clause 14.7, rights and obligations under this Agreement shall
continue in force after the termination of this Agreement in respect of each or
each set of Invention, Authorship Rights, Works and Information and shall be
binding upon the Executive’s representatives.

 

14.9The Executive irrevocably waives any rights he may have under Chapter IV
(Moral Rights) of Part I of the Copyright Designs and Patents Act 1988 and any
foreign corresponding rights in respect of all Authorship Rights owned by the
Company, or acquired by the Company or to be acquired by the Company pursuant to
Clause 14.5.

 

14.10The Executive hereby irrevocably appoints the Company to be his Attorney in
his name and on his behalf to execute and do any such instrument or thing as may
be required and generally to use the Executive's name for the purpose of giving
to the Company (or its nominee) the full benefit of the provisions of this
Agreement (or of the Company's entitlement under statute) and in favour of any
third party a certificate in writing signed by any director or the secretary of
the Company that any instrument or act falls within the authority hereby
confirmed shall be conclusive evidence that such is the case.

 

 10 

 

 

15.CONFIDENTIALITY

 

15.1In addition to the Executive's common law obligations to keep confidential
information secret, he must not disclose to any person, firm or company,
otherwise than in the proper course of his duties or with the written consent of
the Company, any trade secret or information of a confidential nature concerning
the Company's business or the business of any Associated Company, any client or
prospective client including, but not limited to:

 

15.1.1any trade secret or confidential or secret information concerning the
business development, affairs, future plans, business methods, connections,
operations, accounts, finances, organisation, processes, policies or practices,
designs, dealings, trading, software, or know-how relating to or belonging to
the Company and/or to any Associated Company or any of its suppliers, agents,
distributors, clients or customers;

 

15.1.2confidential computer software, computer-related know-how, passwords,
computer programs, specifications, object codes, source codes, network designs,
business processes, business logic, inventions, improvements and/or
modifications relating to or belonging to the Company and/or any Associated
Company;

 

15.1.3details of the Company's or any Associated Company's financial projections
or projects, prices or pricing strategy, advertising, marketing or development
plans, product development plans or strategies, fee levels, commissions and
commission structures, market share and pricing statistics, marketing surveys
and research reports and their interpretation;

 

15.1.4any confidential research, report or development undertaken by or for the
Company or any Associated Company;

 

15.1.5details of relationships or arrangements with, or knowledge of the needs
or the requirements of, the Company's or any Associated Company's actual or
potential clients or customers;

 

15.1.6information supplied in confidence by customers, clients or any third
party to which the Company or any Associated Company owes an obligation of
confidentiality;

 

15.1.7lists and details of contracts with the Company's or any Associated
Company's actual or potential suppliers;

 

15.1.8information of a personal or otherwise of a confidential nature relating
to fellow employees, directors or officers of and/or consultants to, the Company
and/or any Associated Company for which the Executive may from time to time
provide services;

 

15.1.9confidential information concerning, or details of, any competitive
business pitches, and/or target details;

 

15.1.10any document or information marked as confidential on its face; or

 

15.1.11 any document or information which has been supplied to the Executive in
confidence or which he has been informed is confidential or which he might
reasonably be aware is confidential.

 

Any information of the sort described in this Clause 15.1 which the Executive
obtains or becomes aware of during the course of his employment under this
Agreement or which, by virtue of the Executive's position, it may reasonably be
assumed he has obtained or become aware of shall be "Confidential Information"
for the purposes of this Agreement.

 

15.2The Executive undertakes to use his best endeavors to prevent unauthorised
publication or disclosure to any third party of any Confidential Information
(save as may be required by law or a duly authorised regulatory body).

 

 11 

 

 

15.3The provisions in Clauses 15.1 and 15.2 shall continue to apply after
termination of employment, howsoever arising, without any time limit but shall
cease to apply to any information or knowledge which may at any time come into
the public domain other than through unauthorised disclosure of the Executive.

 

15.4Nothing in this Clause 15 shall be construed or interpreted as preventing
the Executive from making a "protected disclosure" within the meaning of the
Public Interest Disclosure Act 1998. In circumstances where the Executive feels
it is necessary for him to make such a disclosure, he should first raise the
issue with the Board, or if the Executive's concerns relate to certain members
of the Board, to an officer or officers of the Company whom he believes are not
involved or implicated in the relevant matter.

 

16.TERMINATION OF EMPLOYMENT

 

16.1The employment of the Executive may be terminated by the Company immediately
without notice or payment in lieu of notice if the Executive:-

 

16.1.1commits any serious or persistent material breach of the terms contained
in this Agreement (after receiving prior written warning of the nature of such
breach and having been given a reasonable opportunity to rectify it); or

 

16.1.2is guilty of any serious negligence or gross misconduct in connection with
or affecting the business or affairs of the Company or any Associated Company
for which he is required to perform duties; or

 

16.1.3is guilty of conduct which seriously damages (or which in the reasonable
opinion of the Board is likely to seriously damage) the interests of the Company
or its shareholders or any Associated Company or which brings (or in the
reasonable opinion of the Board is likely to bring) himself or the Company or
its shareholders or any Associated Company into material disrepute or results in
him failing or ceasing to be acceptable as a director or officer of any Group
Company to any relevant regulatory body governing the activities of any Group
Company; or

 

16.1.4is convicted of an arrest-able criminal offence (other than- an offence
under road traffic legislation in the United Kingdom or elsewhere for which a
non-custodial penalty is imposed); or

 

16.1.5is adjudged bankrupt or makes any arrangement or composition with his
creditors or has an interim order made against him pursuant to Section 252 of
the Insolvency Act 1986; or

 

16.1.6is or becomes prohibited by law from being a director; or

 

16.1.7voluntarily resigns as a director of the Company; or

 

16.1.8commits or has committed any material breach of the Articles of
Association of the Company.

 

16.2Upon the termination of his employment (for whatever reason and howsoever
arising) and where the Company exercises its rights pursuant to clause 3.2 of
this Agreement, the Executive:-

 

 12 

 

 

16.2.1shall not take away, conceal or destroy but shall immediately deliver up
to the Company all documents (which expression shall include but without
limitation notes, memoranda, correspondence, drawings, sketches, plans, designs
and any other material upon which data or information is recorded or stored)
produced during the course of his employment with the Company relating to the
business or affairs of the Company or any Associated Company or any of their
clients, customers, shareholders, employees, officers, suppliers, distributors
and agents (and the Executive shall not be entitled to retain any copies or
reproductions of any such documents) together with any other property belonging
to the Company or any Associated Company (including his car(s) and its keys, but
without prejudice to any claim for compensation for loss of its use for the
duration of his notice period) which may then be in his possession or under his
control;

 

16.2.2shall at the request of the Board immediately resign without claim for
compensation from office as a director of the Company and any Associated Company
and from any other office held by him in the Company or any Associated Company
(but without prejudice to any claim he may -have for damages for breach of this
Agreement or otherwise) and in the event of his failure to do so the Company is
hereby irrevocably authorised to appoint some person in his name and on his
behalf to sign and deliver such resignations to the Board; and

 

16.2.3shall not at any time after termination make any untrue or misleading oral
or written statement concerning the business and affairs of the Company or any
Associated Company nor represent himself or permit himself to be held out as
being in any way connected with or interested in the business of the Company or
any Associated Company (except as a former employee for the purpose of
communicating with prospective employers or complying with any applicable
statutory requirements); and

 

16.2.4shall immediately repay all outstanding debts or loans due to the Company
or any Associated Company and the Company is hereby authorised to deduct from
any wages (as defined by Section 27 of the Employment Rights Act 1996) of the
Executive a sum in repayment of all or any part of any such debts or loans.

 

16.3If the employment of the Executive is terminated by reason of the
liquidation of the Company for the purpose of reconstruction or amalgamation or
as part of any arrangement for the amalgamation or reconstruction of the Company
not involving insolvency and the Executive is offered employment with any
concern or undertaking resulting from the reconstruction or amalgamation (and in
such circumstances the continuity of the Executive's employment shall be
unbroken) on terms and conditions which taken as a whole are not less favorable
than the terms of this Agreement then the Executive shall have no claim against
the Company in respect of such termination.

 

17.RETIREMENT

 

The Company's normal retirement age is 65.

 

18.EXECUTIVE'S COVENANTS

 

18.1The Executive acknowledges that during the course of his employment with the
Company he will receive and have access to Confidential Information and he will
also receive and have access to detailed information relating to the operations
and business requirements of the Company and its Associated Companies and
accordingly he is willing to enter into the covenants described in Clause 18.2,
18.3 and 18.4 in order to provide the Company and its Associated Companies with
what he considers to be reasonable protection for those interests.

 

18.2The Executive hereby covenants with the Company for itself and as trustee
for its Associated Companies that he will not for a period of three months after
the Relevant

 

 13 

 

 

Date (without prior written consent of the Company) either alone or jointly with
or on behalf of any person directly or indirectly carry on or set up or be
employed or engaged by or otherwise assist in or be interested in any capacity
(including without limitation as a shareholder) in a business anywhere within
the Relevant Area which is in competition with the part of the business of the
Group with which the Executive was involved or of which he had significant
knowledge or in relation to which he held Confidential Information during the 12
months prior to the Relevant Date, save that the Executive shall not be in
breach of this restriction by virtue of him carrying on, setting up or being
employed or engaged by or otherwise assisting in or being interested in any
capacity in any business (the "Acquired Business") which carries on a competing
business if the turnover attributable to the competing part of the Acquired
Business represents less than 20% of the total turnover attributable to the
Acquired Business and the Executive is not employed or engaged in that part of
the Acquired Business which is in competition with the business of the Group.

 

18.3The Executive hereby covenants with the Company for itself and as trustee
for its Associated Companies that he will not for a period of 6 months after the
Relevant Date (without the prior written consent of the Company), either alone
or jointly with or on behalf of any person directly or indirectly:-

 

18.3.I in competition with the business carried on or any new business proposed
to be carried on by any member of the Group with which the Executive was
involved during the 12 months prior to the Relevant Date, interfere with or seek
to interfere with the continuations of supplies, that are material to the
continuation of the business or proposed business of any Group member, from any
person with whom the Executive has dealt with on the behalf of any Group member
during the period of 12 months prior to the Relevant Date;

 

18.3.2solicit or entice away or endeavor to solicit or entice away from the
Company or any Associated Company for the purposes of employment or engagement
any person who at the Relevant Date is employed or engaged by the Company or any
Associated Company in a senior management capacity and with whom the Executive
worked closely during the period of 12 months prior to the Relevant Date
(whether or not such person would commit a breach of his contract of employment
by so doing);

 

18.3.3in competition with the business carried on or any new business proposed
to be carried on by any member of the Group, with which the Executive was
involved during the 12 months prior to the Relevant Date, solicit or canvass
business from any person, firm or company who, within the period of 12 months
prior to the Relevant Date, was a client of the Company or an Associated Company
and with whom the Executive had business dealings on behalf of the Company or
any Associated Company during the period of 12 months prior to the Relevant
Date; and

 

18.3.4in competition with the business carried on or any new business proposed
to be carried on by any member of the Group, with which the Executive was
involved during the 12 months prior to the Relevant Date, solicit or canvas,
obtain business from or interfere in the Company's or any Associated Company's
dealings with any person, firm or company with whom, within a period of 12
months prior to the Relevant Date, the Executive was negotiating with a view to
dealing with them as a client of the Company or such Associated Company.

 

18.4The Executive hereby covenants with the Company for itself and as trustee
for its Associated Companies that he shall not at any time make use of any
corporate or business name, which is identical to or similar with or likely to
be confused with the corporate names and/or business name or names of the
Company or of any Associated Company or in any way hold yourself out as being
connected with the Company or any Associated Company.

 

 14 

 

 

18.5Nothing in this Clause 19 shall prevent the Executive and any person
connected with him from being interested in securities which are for the time
being quoted on a recognised investment exchange (as defined by section 207(1)
Financial Services Act 1986) if the Executive's interest (or the interest in any
person connected with him) in the securities does not exceed 3% of the total
amount of the securities in issue.

 

18.6The Executive hereby agrees that he will at the cost of the Company, enter
into a direct agreement or undertaking with any Associated Company whereby he
will accept restrictions and provisions corresponding to the restrictions and
provisions in Clause 18.2, 18.3 and 18.4 above (or such of them as may be
appropriate in the circumstances) in relation to such activities and such area
and for such a period not exceeding 6 months as such Associated Company may
reasonably require for the protection of its legitimate business interests.

 

18.7The covenants contained in this Clause 18 each constitute an entirely
separate, severable and independent restriction.

 

18.8For the purposes of this Clause 18:

 

18.8.1"Relevant Date" means the earlier of (a) the date of termination of the
Executive's employment and (b) the date on which the Company exercises its
rights to suspend the Executive from his normal duties during his notice period
pursuant to Clause 3.2 above; and

 

18.8.2"Relevant Area" shall mean England, Wales, Scotland, Northern Ireland,
Ireland and such other areas in which the Company or any Associated Company
carries on business at the Relevant Date and in or in respect of which the
Executive shall have carried out duties or been engaged or concerned at any time
during the period of 12 months prior to the Relevant Date.

 

18.9The Executive acknowledges that the duration, extent and application of each
of the restrictions in this Clause 18 are no greater than is necessary for the
protection of the legitimate business interests of the Company and of Associated
Companies with whom he is involved in the course of his employment and that the
restrictions are reasonable in the circumstances.

 

18.10The Executive hereby undertakes that if he receives and accepts any offer
of employment or any other engagement or arrangement made to the Executive by
any third party or parties which may give rise to a breach of one or more of the
covenants contained in this Clause 18, he will notify the Company immediately
and further undertakes that on receipt of any such offer but before his
acceptance thereof he will immediately inform the third party or parties
responsible for the notifiable offer of the existence of these covenants.

 

19.GRIEVANCE AND DISCIPLINARY PROCEDURE

 

Details of the Company's current applicable procedures are set out in the
Company's Grievance and Disciplinary Procedures, which are available from the
Group HR Director. These procedures apply to the Executive's employment, but do
not form part of his contract of employment.

 

20.DATA PROTECTION

 

20.1In addition to the specific consent contained in Clause 13.4 relating to the
processing of data concerning the Executive's health, he agrees that by signing
and dating this Agreement, he has given consent to the Company processing
personal data concerning the Executive in order to properly fulfil its
obligations to him under this Agreement and as otherwise required by law in
relation to the Executive's employment in accordance with the Data Protection
Act 1998 ("the DPA"). Such processing will principally be for personnel,
administrative and payroll purposes.

 

 15 

 

 

20.2 The Executive accepts and acknowledges that, if he is required at any time
to work on behalf of the Company or an Associated Company overseas, the Company
may need to pass his personal data to the person, firm or company with whom he
is working anywhere in the world and the Executive hereby expressly consents to
the Company doing so.

 

20.3Without prejudice to the Executive's undertaking in Clause 13.4, in the
event that the Company or any Associated Company needs to process any "sensitive
personal data" (as defined by the DPA) in relation to the Executive for its
legitimate business needs, he undertakes to sign on request such express
consents as may be required to enable it to do so.

 

21.DIRECTORSHIP

 

21.1The Executive shall not during his employment voluntarily resign from his
office as a director of the Company and he shall not do or fail to do anything
which causes or is likely to cause him to be prohibited by law from continuing
to act as a director.

 

22.NOTICES

 

22.1Any notice to be given under this Agreement shall be given in writing and
shall be deemed to be sufficiently served by one party on the other if it is
delivered personally or is sent by registered or recorded delivery pre-paid post
addressed to either the Company's registered office for the time being or the
Executive's last known address as the case may be.

 

22.2Any notice sent by post shall be deemed (in the absence of evidence of
earlier receipt) to be received 2 days after posting and in proving the time
such notice was sent it shall be sufficient to show that the envelope containing
it was property addressed, stamped and posted.

 

23.MISCELLANEOUS

 

23.1The Executive hereby confirms that by virtue of entering into this Agreement
he will not be in breach of any express or implied terms of any Court Order,
contract or of any other obligation legally binding upon him.

 

23.2Any benefits provided by the Company to the Executive or his family which
are not expressly referred to in this Agreement shall be regarded as ex-gratia
benefits provided at the entire discretion of the Company and shall not form
part of the Executive's contract of employment.

 

24.DEFINITIONS AND INTERPRETATION

 

24.1In this Agreement unless the context otherwise requires words and phrases
defined in Part XXVI of the Companies Act 1985 have the same meanings thereby
attributed to them and the following expressions have the following meanings:-

 

"Associated Company" means any company which is a holding company or a
subsidiary of the Company or a subsidiary of the Company's holding company;

 

"the Board" means the Board of Directors for the time being of the Company
including any duly appointed committee thereof;

 



 16 

 

  

"Group" or "Group Company" means the Company and the Associated Companies;

 

"Remuneration Committee" means the committee of the Board constituted in
accordance with the terms of reference adopted by the Company from time to time.

 

24.2References in this Agreement to Clauses are to Clauses in this Agreement.

 

24.3This Agreement contains the entire understanding between the parties and
supersedes all (if any) subsisting agreements, arrangements and understandings
(written or oral) relating to the employment of the Executive which such
agreements, arrangements and understandings shall be deemed to have been
terminated by mutual consent. The Executive acknowledges that he has not entered
into this Agreement in reliance on any warranty, representation or undertaking
which is not contained in or specifically incorporated in this Agreement.

 

24.4The various Clauses and Sub-Clauses of this Agreement are severable and if
any Clause or Sub-Clause or identifiable part thereof is held to be invalid or
unenforceable by any count of competent jurisdiction then such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining Clauses or Sub-Clauses or identifiable parts thereof in this
Agreement.

 

24.5This Agreement is governed by and shall be construed in accordance with
English law and the parties to this Agreement hereby submit to the exclusive
jurisdiction of the English courts.

 

25.COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

  



 17 

 



 

IN WITNESS whereof this Agreement has been executed as a deed by intended to be
and is hereby delivered on the date first above written.  

      EXECUTED as a deed by )         INSPIRED GAMING (UK) LIMITED )         /s/
Luke Alvarez   Signature of director       Luke Alvarez   Name of Director      

/s/ Norman Crowley

  Signature of Director/Secretary           Name of Director      





SIGNED as a deed by Lee Gregory       /s/ Lee Gregory       In the presence of:-
            HR Business Partner             18 DOWNSWAY       NORTHAMPTON NN4  



  

 18 

 

 

